DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. With regard to foreign application, CN201811141708.3, the Examiner is unable to locate a suitable English translation of the document. An English translation of CN201811141708.3 is required to obtain the priority date associated with said application number. 
Thus, the current benefit accords to the PCT application with filing date 09/27/2019 because the PCT application, PCT/CN2019/108611, provides adequate support or enablement for the subject matter of the claims.

Response to Arguments
 	Applicant’s silence with respect to the priority has been acknowledged. Therefore, the current benefit accords to the PCT application with filing date 09/27/2019.
	Applicant’s amendment to claims 20 and 22 in response to the claim interpretation under 112(f) for the claims made on 06/14/2022 has been considered and the claim interpretation to the claim is withdrawn.
 	Applicant’s corrections filed 09/01/2022 with respect to claim objections for claim(s) 7-9 and 13 made on 06/14/2022 has been considered and the objection to the claims is withdrawn.
	Applicant’s arguments filed 09/01/2022 with respect to claim objection for claim 17 has been considered but are not persuasive. The Examiner notes that the claim objection for claim 17 was made based on the preliminary amendment filed 01/20/2021, see below snippet of amendment claim 17:
    PNG
    media_image1.png
    368
    804
    media_image1.png
    Greyscale
	However, based on Applicant’s amendment filed 09/01/2022, claim 17 has been amended although the indication is “Previously presented”. Therefore, the claim objection to the claim is withdrawn. 
	Applicant's arguments filed 09/01/2022 with respect to claim(s) 1, 12, 19, and 22-23 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the 102(a)(2) rejection with respect to Han et al. (US 2021/0014722 A1). The Examiner provides a new 103 rejection for the claims in view of Han and Ericsson – pCR 28.552 Add DL packet drop UC and measurements (S5-182557) (previously cited).

Examiner’s Note
 	The claim feature “same QOS level” could be broadly interpreted as QFI or 5QI because the claim limitation “a same QOS level is determined according to the QOS information comprising at least one of: the QFI …, or the 5QI…”. In other words, the QOS information is either (a) QFI, or (b) 5QI, or (c) QFI or 5QI. In case the QOS information is only (a) or (b), the QOS information itself is QFI or 5QI. Therefore, the “same QOS level” is QFI or 5QI. Applicant may want to define “QOS level” with respect to QFI and 5QI.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-5, 7-8, 11-13, 19-20, and 22-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2021/0014722 A1) in view of Ericsson (S5-182557: pCR 28.552 Add DL packet drop UC and measurements).

Regarding claim 1, Han discloses A data transmission method, comprising:
receiving, by a second network node, data which carries a protocol data unit (PDU) and is sent by a first network node (Fig. 4, [0100]: DU (=second network node) receives from CU-UP (=first network node) a first data packet (=data). Fig. 5, [0106]: the first data packet is a PDU), wherein the PDU at least comprises quality of service (QOS) information bearing the data (Fig. 5, [0106]: the PDU includes a QFI field for identifying a first QoS flow (=QOS information) of the first data packet. [0068]: QFI identifies a QoS flow and 5QI (=QOS information) characterizes a QoS performance characteristic of data packets in a QoS), and the QOS information comprises at least one of: a QOS flow identifier (QFI) indication of the data, or a fifth-generation QOS identifier (5QI) corresponding to the data ([0106]: the QFI field for identifying the first QoS flow of the first data packet is a first QFI. [0102], [0199]: another identifier of the first QoS flow may be the first QFI or a first 5QI);
parsing, by the second network node, the QOS information ([0076]-[0077], [0079]: DU performs L2 parameter measurement, i.e., at the RLC layer. [0216]: DU performs the L2 parameter measurement based on measurement configuration information. [0199]: the measurement configuration information includes the identifier (i.e., the first QFI or the first 5QI) of the first QoS flow. [0023]: the measurement is performed at a granularity of the 5QI or the QFI in the CU-DU separate base station architecture. Note: in order for the DU to perform the measurement at the granularity level (QFI or 5QI), the DU parses/analyzes the QFI field that is included in the first data packet/PDU or the 5QI).
While Han discloses in [0069]: data packets with a same QFI or 5QI are subject to scheduling measurement configuration, Han does not disclose performing a measurement on data having a same QOS level, wherein the data having a same QOS level is determined according to the QOS information comprising at least one of: the QFI indication of the data, or the 5QI corresponding to the data.
However, Ericsson discloses performing a measurement on data having a same QOS level (5.2 and 5.2.n.1 a): gNB-DU performs measurement on data per QoS level), wherein the data having a same QOS level is determined according to the QOS information comprising at least one of: the QFI indication of the data, or the 5QI corresponding to the data (5.2 and 5.2.n.1 a): the measurement on data per QoS level is based on data’s QoS level that may be in 5QI or QCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the DU performing measurement at a granularity of the 5QI or the QFI in one PDU session, as taught by Han, to perform the data measurement per QoS level that may be in 5QI or QCI, as taught by Ericsson.
Doing so provides a DL Packet Drop Rate measurement (Ericsson: 4 – detailed proposal and 5.1.2.n.1 – DL Packet Drop Rate).

Regarding claim(s) 3, Han in view of Ericsson discloses all features of claim(s) 1 as outlined above. 
Han in view of Ericsson discloses wherein parsing, by the second network node, the QOS information (taught by Han, see claim 1), and performing the measurement on the data having the same QOS level comprise (taught by Ericsson, see claim 1): 
selecting, by the second network node, the data having at least one of a same QFI indication or a same 5QI (Han – [0068]: multiple QoS flows are identified by the QFI and are characterized a QoS performance characteristic by the 5QI. [0069]: data packets with a same QFI or 5QI are subject to scheduling measurement configuration. [0070]: QoS flows that have a same QoS performance characteristic are mapped to a DRB), and performing the measurement on the data having at least one of the same QFI indication or the same 5QI (Han – [0069]: data packets with a same QFI or 5QI are subject to scheduling measurement configuration. [0159]: detect all first data packets with a same QoS characteristics and measure the transmission parameter at the granularity of the 5QI. [0076]-[0077], [0079]: DU performs L2 parameter measurement, i.e., at the RLC layer. [0216]: DU performs the L2 parameter measurement based on measurement configuration information).

Regarding claim(s) 4, Han in view of Ericsson discloses all features of claim(s) 1 as outlined above. 
Han discloses wherein the measurement comprises at least one of ([0192]: L2 parameter measurement is made based on transmission performance parameters outlined in [0193]. [0076]-[0077], [0079]: DU performs L2 parameter measurement, i.e., at the RLC layer. [0216]: DU performs the L2 parameter measurement based on measurement configuration information):
a measurement for a throughput of the data ([0193]: throughput of the first data packet);
a measurement for a transmission delay of the data ([0193]: transmission delay of the first data packet);
a measurement of a packet loss rate of the data ([0193]: packet loss rate of the first data packet);
a measurement of an air interface packet loss rate of the data ([0193]: packet loss rate of the first data packet. [0192]: L2 parameter measurement supports air interface resource operations); or
a measurement of an interface packet loss rate of the data ([0193]: packet loss rate of the first data packet. [0192]: L2 parameter measurement supports air interface resource operations).

Regarding claim(s) 5, Han in view of Ericsson discloses all features of claim(s) 1 as outlined above. 
While Han discloses in [0069]: data packets with a same QFI or 5QI are subject to scheduling measurement configuration, and in [0023]: the measurement is performed at a granularity of the 5QI or the QFI, Han does not disclose, but Ericsson discloses wherein performing the measurement on the data having the same QOS level comprises at least one of the following different granularities (5.2 and 5.2.n.1 a): gNB-DU performs measurement on data per QoS level):
a measurement of the data at different QOS levels for a same user equipment (UE);
a measurement of the data at different QOS levels for a same cell;
a measurement of the data at different QOS levels for a same node;
a measurement of the data at different QOS levels for a same slice; or
a measurement of the data at different QOS levels for a same PDU session (5.2.n.1 a) measurement is performed on RLC SDU packets per QoS level that is 5QI or QCI, where the RLC SDU packets are dropped on the downlink due to congestion, traffic management, etc. (=same PDU session)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the DU performing measurement at a granularity of the 5QI or the QFI in one PDU session, as taught by Han, to perform the measurement per QoS level, as taught by Ericsson.
Doing so provides a DL Packet Drop Rate measurement (Ericsson: 4 – detailed proposal and 5.1.2.n.1 – DL Packet Drop Rate). 

Regarding claim(s) 7, Han in view of Ericsson discloses all features of claim(s) 1 as outlined above. 
Han discloses wherein in a case where the first network node is a base station where a packet data convergence protocol (PDCP) layer is located ([0078], [0192], [0211]: CU-UP (=first network node) has a PDCP layer), the second network node is at least one of a user equipment (UE) or a base station where a radio link-layer control (RLC) protocol layer is located ([0079]: DU (=second network node) has RLC functions).

Regarding claim(s) 8, Han in view of Ericsson discloses all features of claim(s) 1 as outlined above. 
Han discloses wherein in a case where the first network node is a base station where a radio link control (RLC) layer is located ([0078], [0192], [0211]: CU-UP (=first network node) has an RLC layer), the second network node is at least one of a user equipment (UE) or a base station where a packet data convergence protocol (PDCP) layer is located ([0079]: DU (=second network node) has PDCP functions).

Regarding claim(s) 11, Han in view of Ericsson discloses all features of claim(s) 1 as outlined above. 
Han discloses wherein the second network node receives the data which carries the PDU and is sent by the first network node through at least one of the following interfaces (Fig. 4, [0100]: DU (=second network node) receives from CU-UP (=first network node) a first data packet (=data). Fig. 3: DU is connected to the CU-UP via an interface):
an F1 user plane (F1-U) interface (Fig. 3: the interface is F1-U between the DU and CU-UP. [0209]: UL/DL transmission are performed on F1-U interface between the CU-UP and the DU)



Regarding claim 12, Han discloses A data sending method, comprising:
generating, by a first network node, data carrying a protocol data unit (PDU) according to a type of the first network node (Fig. 4, [0098]-[0099]: CU-UP (=first network node) sets a field of a first data packet (=data) because the CU-UP receives the first data packet from a core network device. [0004]: the CU-UP is a type of a base station that also has other types such as CU-CP and DU. Fig. 5, [0106]: the first data packet is a PDU); wherein the PDU comprises quality of service (QOS) information bearing the data (Fig. 5, [0106]: the PDU includes a QFI field for identifying a first QoS flow (=QOS information) of the first data packet. [0068]: QFI identifies a QoS flow and 5QI (=QOS information) characterizes a QoS performance characteristic of data packets in a QoS), and the QOS information comprises at least one of: a QOS flow identifier (QFI) indication of the data, or a fifth-generation QOS identifier (5QI) corresponding to the data ([0106]: the QFI field for identifying the first QoS flow of the first data packet is a first QFI. [0102], [0199]: another identifier of the first QoS flow may be the first QFI or a first 5QI); and
sending, by the first network node, the data carrying the PDU to a second network node (Fig. 4, [0100]: DU (=second network node) receives from CU-UP (=first network node) the first data packet (=data). Fig. 5, [0106]: the first data packet is a PDU).
Han does not disclose wherein the QOS information comprised in the PDU is used for the second network node to determine data having a same QOS level and perform a measurement on the data having the same QOS level.
However, Ericsson discloses wherein the QOS information comprised in the PDU is used for the second network node to determine data having a same QOS level and perform a measurement on the data having the same QOS level (5.2 and 5.2.n.1 a): gNB-DU performs measurement on data per QoS level by splitting the measurement into subcounters per QoS level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the DU performing measurement at a granularity of the 5QI or the QFI in one PDU session, as taught by Han, to perform the data measurement per QoS level by splitting the measurement into subcounters per QoS level, as taught by Ericsson.
Doing so provides a DL Packet Drop Rate measurement (Ericsson: 4 – detailed proposal and 5.1.2.n.1 – DL Packet Drop Rate).

Regarding claim(s) 13, Han in view of Ericsson discloses all features of claim(s) 12 as outlined above. 
Han discloses wherein a type of the first network node comprises at least one of ([0004]: CU-UP is a type of a base station): 
a base station where a packet data convergence protocol (PDCP) layer is located ([0004]: CU-UP is a type of a base station. [0078], [0080]: CU includes all layer functions of an existing base station including the PDCP functions, i.e., the CU-UP includes PDCP protocol stack), 
a base station where a radio link control (RLC) protocol layer is located ([0004]: CU-UP is a type of a base station. [0078], [0080]: CU includes all layer functions of an existing base station including the RLC functions)


Regarding claim 19, Han discloses A data transmission apparatus, disposed in a second network node, comprising a processor, a transmission device, and a memory; wherein the memory stores a computer program (Fig. 13, [0223]: a communications apparatus comprises a processor 410, a memory 420 for storing instructions, and a transceiver 430. [0278]: the communications device may be a DU (=second network node));
the transmission device is configured to receive data which carries a protocol data unit (PDU) and is sent by a first network node (Fig. 4, [0100]: DU (=second network node) receives from CU-UP (=first network node) a first data packet (=data). Fig. 5, [0106]: the first data packet is a PDU), wherein the PDU comprises quality of service (QOS) information bearing the data (Fig. 5, [0106]: the PDU includes a QFI field for identifying a first QoS flow (=QOS information) of the first data packet. [0068]: QFI identifies a QoS flow and 5QI (=QOS information) characterizes a QoS performance characteristic of data packets in a QoS), and the QOS information comprises at least one of: a QOS flow identifier (QFI) indication of the data, or a fifth-generation QOS identifier (5QI) corresponding to the data ([0106]: the QFI field for identifying the first QoS flow of the first data packet is a first QFI. [0102], [0199]: another identifier of the first QoS flow may be the first QFI or a first 5QI); and
the processor is configured to execute the computer program to parse the QOS information ([0076]-[0077], [0079]: DU performs L2 parameter measurement, i.e., at the RLC layer. [0216]: DU performs the L2 parameter measurement based on measurement configuration information. [0199]: the measurement configuration information includes the identifier (i.e., the first QFI or the first 5QI) of the first QoS flow. [0023]: the measurement is performed at a granularity of the 5QI or the QFI in the CU-DU separate base station architecture. Note: in order for the DU to perform the measurement at the granularity level (QFI or 5QI), the DU parses/analyzes the QFI field that is included in the first data packet/PDU or the 5QI).
While Han discloses in [0069]: data packets with a same QFI or 5QI are subject to scheduling measurement configuration, Han does not disclose perform a measurement on data having a same QOS level, wherein the data having a same QOS level is determined according to the QOS information comprising at least one of: the QFI indication of the data, or the 5QI corresponding to the data.
However, Ericsson discloses perform a measurement on data having a same QOS level (5.2 and 5.2.n.1 a): gNB-DU performs measurement on data per QoS level), wherein the data having a same QOS level is determined according to the QOS information comprising at least one of: the QFI indication of the data, or the 5QI corresponding to the data (5.2 and 5.2.n.1 a): the measurement on data per QoS level is based on data’s QoS level that may be in 5QI or QCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the DU performing measurement at a granularity of the 5QI or the QFI in one PDU session, as taught by Han, to perform the data measurement per QoS level that may be in 5QI or QCI, as taught by Ericsson.
Doing so provides a DL Packet Drop Rate measurement (Ericsson: 4 – detailed proposal and 5.1.2.n.1 – DL Packet Drop Rate).

Regarding claim(s) 20, Han in view of Ericsson discloses all features of claim(s) 19 as outlined above. 
Han discloses wherein the processor is configured to execute the computer program:
to select the data having at least one of a same QFI indication or a same 5QI ([0068]: multiple QoS flows are identified by the QFI and are characterized a QoS performance characteristic by the 5QI. [0069]: data packets with a same QFI or 5QI are subject to scheduling measurement configuration. [0070]: QoS flows that have a same QoS performance characteristic are mapped to a DRB), and perform the measurement on the data having at least one of the same QFI indication or the same 5QI ([0069]: data packets with a same QFI or 5QI are subject to scheduling measurement configuration. [0159]: detect all first data packets with a same QoS characteristics and measure the transmission parameter at the granularity of the 5QI. [0076]-[0077], [0079]: DU performs L2 parameter measurement, i.e., at the RLC layer. [0216]: DU performs the L2 parameter measurement based on measurement configuration information).

Regarding claim 22, Han discloses A data sending apparatus, disposed in a first network node, comprising a processor, a transmission device, and a memory; wherein the memory stores a computer program (Fig. 13, [0223]: a communications apparatus may be the CU-UP (=first network node) that comprises a processor 410, a memory 420, and a transceiver 430 for storing instructions), 
the processor is configured to execute the computer program to generate data carrying a protocol data unit (PDU) according to a type of the first network node (Fig. 4, [0098]-[0099]: CU-UP (=first network node) sets a field of a first data packet (=data) because the CU-UP receives the first data packet from a core network device. [0004]: the CU-UP is a type of a base station that also has other types such as CU-CP and DU. Fig. 5, [0106]: the first data packet is a PDU); wherein the PDU comprises quality of service (QOS) information bearing the data (Fig. 5, [0106]: the PDU includes a QFI field for identifying a first QoS flow (=QOS information) of the first data packet. [0068]: QFI identifies a QoS flow and 5QI (=QOS information) characterizes a QoS performance characteristic of data packets in a QoS), and the QOS information comprises at least one of:
a QOS flow identifier (QFI) indication of the data, or a fifth-generation QOS identifier (5QI) corresponding to the data ([0106]: the QFI field for identifying the first QoS flow of the first data packet is a first QFI. [0102], [0199]: another identifier of the first QoS flow may be the first QFI or a first 5QI); and
the transmission device is configured to send the data carrying the PDU to a second network node (Fig. 4, [0100]: DU (=second network node) receives from CU-UP (=first network node) the first data packet (=data). Fig. 5, [0106]: the first data packet is a PDU).
Han does not disclose wherein the QOS information comprised in the PDU is used for the second network node to determine data having a same QOS level and perform a measurement on the data having the same QOS level.
However, Ericsson discloses wherein the QOS information comprised in the PDU is used for the second network node to determine data having a same QOS level and perform a measurement on the data having the same QOS level (5.2 and 5.2.n.1 a): gNB-DU performs measurement on data per QoS level by splitting the measurement into subcounters per QoS level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the DU performing measurement at a granularity of the 5QI or the QFI in one PDU session, as taught by Han, to perform the data measurement per QoS level by splitting the measurement into subcounters per QoS level, as taught by Ericsson.
Doing so provides a DL Packet Drop Rate measurement (Ericsson: 4 – detailed proposal and 5.1.2.n.1 – DL Packet Drop Rate).

Regarding claim 23, Han discloses A data transmission system, comprising a first network node and a second network node (Figs. 3-4, [0090]: a communications system includes a CU-UP (=first network node) and a DU (=second network node));
wherein the first network node is configured to generate data carrying a protocol data unit (PDU) according to a type of the first network node (Fig. 4, [0098]-[0099]: CU-UP (=first network node) sets a field of a first data packet (=data) because the CU-UP receives the first data packet from a core network device. [0004]: the CU-UP is a type of a base station that also has other types such as CU-CP and DU. Fig. 5, [0106]: the first data packet is a PDU), wherein the PDU comprises quality of service (QOS) information bearing the data (Fig. 5, [0106]: the PDU includes a QFI field for identifying a first QoS flow (=QOS information) of the first data packet. [0068]: QFI identifies a QoS flow and 5QI (=QOS information) characterizes a QoS performance characteristic of data packets in a QoS), and the QOS information comprises at least one of:
a QOS flow identifier (QFI) indication of the data, or a fifth-generation QOS identifier (5QI) corresponding to the data ([0106]: the QFI field for identifying the first QoS flow of the first data packet is a first QFI. [0102], [0199]: another identifier of the first QoS flow may be the first QFI or a first 5QI); and
the second network node is configured to receive the data which carries the PDU and is sent by the first network node (Fig. 4, [0100]: DU (=second network node) receives from CU-UP (=first network node) a first data packet (=data). Fig. 5, [0106]: the first data packet is a PDU), parse the QOS information ([0076]-[0077], [0079]: DU performs L2 parameter measurement, i.e., at the RLC layer. [0216]: DU performs the L2 parameter measurement based on measurement configuration information. [0199]: the measurement configuration information includes the identifier (i.e., the first QFI or the first 5QI) of the first QoS flow. [0023]: the measurement is performed at a granularity of the 5QI or the QFI in the CU-DU separate base station architecture. Note: in order for the DU to perform the measurement at the granularity level (QFI or 5QI), the DU parses/analyzes the QFI field that is included in the first data packet/PDU or the 5QI).
While Han discloses in [0069]: data packets with a same QFI or 5QI are subject to scheduling measurement configuration, Han does not disclose perform a measurement on data having a same QOS level, wherein the data having a same QOS level is determined according to the QOS information comprising at least one of: the QFI indication of the data, or the 5QI corresponding to the data.
However, Ericsson discloses perform a measurement on data having a same QOS level (5.2 and 5.2.n.1 a): gNB-DU performs measurement on data per QoS level), wherein the data having a same QOS level is determined according to the QOS information comprising at least one of: the QFI indication of the data, or the 5QI corresponding to the data (5.2 and 5.2.n.1 a): the measurement on data per QoS level is based on data’s QoS level that may be in 5QI or QCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the DU performing measurement at a granularity of the 5QI or the QFI in one PDU session, as taught by Han, to perform the data measurement per QoS level that may be in 5QI or QCI, as taught by Ericsson.
Doing so provides a DL Packet Drop Rate measurement (Ericsson: 4 – detailed proposal and 5.1.2.n.1 – DL Packet Drop Rate).

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2021/0014722 A1) in view of Ericsson (S5-182557: pCR 28.552 Add DL packet drop UC and measurements) and Lundqvist et al. (US 2021/0274374 A1).

Regarding claim(s) 6, Han in view of Ericsson discloses all features of claim(s) 1 as outlined above. 
While Han discloses in [0079]: the DU includes MAC functions, Han in view of Ericsson does not disclose, but Lundqvist discloses further comprising:
scheduling, by the second network node, a priority of media access control (MAC) layer information according to the QOS information ([0019]: the eNodeB uses the MAC layer to schedule resources to devices based on the priority in the QCI of their respective radio bearer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the DU that includes MAC functions, as taught by Han, to use the MAC layer to schedule resources based on the priority in the QCI, as taught by Lundqvist.
Doing so allows the eNodeB to handle scheduling of resources on the radio interface to the devices (Lundqvist: [0019]).

	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2021/0014722 A1) in view of Ericsson (S5-182557: pCR 28.552 Add DL packet drop UC and measurements) and Cheng et al. (US 2018/0234524 A1).

Regarding claim(s) 9, Han in view of Ericsson discloses all features of claim(s) 1 as outlined above. 
While Han discloses in Fig. 4, [0100]: a system comprising a terminal device, the DU (=second network node), and the CU-UP (=first network node), where the DU receives from the CU-UP a first data packet (=data) and in Fig. 5, [0106]: the first data packet is a PDU that includes a QFI field for identifying a first QoS flow (=QOS information) of the first data packet, Han does not disclose, but Cheng discloses in Fig. 3, [0121], [0123]-[0124]: a header configuration 300 that includes a PDCP PDU field 315 that comprises a QoS parameter, i.e., QCI 320, and Cheng further discloses wherein in a case where the first network node is a user equipment (UE) ([0121]: a relay UE (=first network node) uses the header configuration 300. Fig. 2, [0103]: the relay UE communicates with a base station via a L2 link), the second network node is at least one of a base station where a packet data convergence protocol (PDCP) layer is located or a base station where a radio link control (RLC) layer is located ([0103]-[0104]: the realy UE communicates with the base station (=second network node) via the L2 link, where the L2 layer includes RLC sublayer and PDCP sublayer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the terminal device, as taught by Han, to send a header configuration 300 that includes a PDCP PDU field comprising QoS parameter, such as QCI, to a base station, as taught by Cheng. 
Doing so provides a system for wireless communication that supports QoS support for L2 based D2D relay, where a relay UE provides relay link connecting a remote UE to a base station (Cheng: Fig. 2, [0100]-[0101]).

	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2021/0014722 A1) in view of Ericsson (S5-182557: pCR 28.552 Add DL packet drop UC and measurements) and Centonza et al. (US 2021/0084539 A1).

Regarding claim(s) 10, Han in view of Ericsson discloses all features of claim(s) 7 as outlined above. 
While Han discloses in [0067]: the data packets in the PDU session are transmitted in the 5G network architecture and an extension header structure of the PDU comprises the QOS information (Fig. 5, [0069]: QFI is carried in an encapsulation header of the data packet), Han does not disclose, but Centonza discloses a gNB-CU-UP communicates with a gNB-DU by transmitting PDUs, and Centonza further discloses wherein the PDU is encapsulated in a 5G new radio in unlicensed spectrum (NR-U) PDU ([0225]-[0226]: the gNB-CU-UP can communicate with the gNB-DU by using a new NR-U PDU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data packets in the PDU session that are transmitted in the 5G network architecture, as taught by Han, to be NR-U PDU, as taught by Centonza.
Doing so allows the gNB-CU-UP to send request messages to the gNB-DU ([0225]-[0226).

	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2021/0014722 A1) in view of Ericsson (S5-182557: pCR 28.552 Add DL packet drop UC and measurements) and Jo et al. (US 2021/0204160 A1).

Regarding claim(s) 14, Han in view of Ericsson discloses all features of claim(s) 13 as outlined above. 
Han discloses further comprising:
in a case where the first network node is the base station where the PDCP layer is located ([0078], [0080]: CU includes all layer functions of an existing base station including the PDCP functions, i.e., the CU-UP includes PDCP protocol stack), generating a PDU carrying the QOS information (Fig. 4, [0098]-[0099]: CU-UP sets a field of a first data packet (=data). Fig. 5, [0106]: the first data packet is a PDU and includes a QFI field for identifying a first QoS flow (=QOS information)); 
in a case where the first network node is the base station where the RLC layer is located ([0004]: CU-UP is a type of a base station. [0078], [0080]: CU includes all layer functions of an existing base station including the RLC functions), generating a PDU carrying the QOS information (Fig. 4, [0098]-[0099]: CU-UP sets a field of a first data packet (=data). Fig. 5, [0106]: the first data packet is a PDU and includes a QFI field for identifying a first QoS flow (=QOS information))

Han does not disclose to generate, in the PDCP layer of the data, a PDCP PDU and to generate, in the RLC layer of the data, an RLC PDU.
However, Jo discloses to generate, in the PDCP layer of the data, a PDCP PDU ([0090]: gNB transmits QoS flow to DRB mapping rule in PDCP PDU) and to generate, in the RLC layer of the data, an RLC PDU ([0090]: gNB transmits QoS flow to DRB mapping rule in RLC PDU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CU-UP that has PDCP and RLC functions, as taught by Han, to include QoS flow to DRB mapping rule in PDCP PDU or RLC PDU, as taught by Jo.
Doing so allows the gNB to provide QoS flow to DRB mapping rule change information such that a QoS flow mapping is changed from an old DRB to a new DRB (Jo: [0089]).

	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2021/0014722 A1) in view of Ericsson (S5-182557: pCR 28.552 Add DL packet drop UC and measurements), Jo et al. (US 2021/0204160 A1), and Centonza et al. (US 2021/0084539 A1).

Regarding claim(s) 17, Han in view of Ericsson and Jo discloses all features of claim(s) 14 as outlined above. 
Han discloses in [0067]: the data packets in the PDU session are transmitted in the 5G network architecture and wherein an extension header structure of the PDU comprises the QOS information (Fig. 5, [0069]: QFI is carried in an encapsulation header of the data packet);
wherein the first network node sends the data carrying the PDU through at least one of the following interfaces (Fig. 4, [0100]: DU (=second network node) receives from CU-UP (=first network node) a first data packet (=data). Fig. 3: DU is connected to the CU-UP via an interface):
an F1 user plane (F1-U) interface (Fig. 3: the interface is F1-U between the DU and CU-UP. [0209]: UL/DL transmission are performed on F1-U interface between the CU-UP and the DU), sends the data carrying the PDU through at least one of the following interfaces (Fig. 4, [0100]: DU (=second network node) receives from CU-UP (=first network node) a first data packet (=data). Fig. 3: DU is connected to the CU-UP via an interface):
an F1 user plane (F1-U) interface (Fig. 3: the interface is F1-U between the DU and CU-UP. [0209]: UL/DL transmission are performed on F1-U interface between the CU-UP and the DU)
Han in view of Ericsson and Jo does not disclose, but Centonza discloses a gNB-CU-UP communicates with a gNB-DU by transmitting PDUs, and Centonza further discloses encapsulating, by the first network node, the PDU in a 5G new radio in unlicensed spectrum (NR-U) PDU ([0225]-[0226]: the gNB-CU-UP can communicate with the gNB-DU by using a new NR-U PDU).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data packets in the PDU session that are transmitted in the 5G network architecture, as taught by Han, to be NR-U PDU, as taught by Centonza.
Doing so allows the gNB-CU-UP to send request messages to the gNB-DU ([0225]-[0226).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478